             Case 1:19-cv-03192 Document 1 Filed 10/24/19 Page 1 of 3


                      IN THE UNITED STATES DISTRICT COURT
                          OF THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                      )
6824 Lexington Avenue                               )
Los Angeles, CA 90038                               )
                                                    )        Case No. 1:19-cv-03192
BUZZFEED INC.,                                      )
111 East 18th Street, 13th Floor                    )
New York, NY 10003                                  )
                                                    )
       Plaintiffs,                                  )
                                                    )
       v.                                           )
                                                    )
U.S. DEPARTMENT OF JUSTICE                          )
950 Pennsylvania Ave NW                             )
Washington, D.C. 20530                              )
                                                    )
       Defendant.                                   )

                                          COMPLAINT

       1.    Plaintiffs, JASON LEOPOLD and BUZZFEED INC., bring this Freedom of

Information Act suit to force Defendant U.S. DEPARTMENT OF JUSTICE to produce the

report that an independent monitor submitted to the DOJ detailing the Hong Kong and Shanghai

Banking Corporation’s (HSBC) compliance with its 2012 agreement with the DOJ to fix faulty

money-laundering controls.

                                           PARTIES

       2.      Plaintiffs JASON LEOPOLD and BUZZFEED INC. are members of the media

and made the FOIA requests at issue in this case.

       3.      Defendant U.S. DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552.
             Case 1:19-cv-03192 Document 1 Filed 10/24/19 Page 2 of 3


                                JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                               JULY 29, 2019, FOIA REQUEST

       6.      On July 29, 2019, Plaintiffs submitted a FOIA request to DOJ for a “copy of

independent monitor Michael Cherkasky’s 1,000-page report to the Justice Department detailing

HSBC’s compliance with a 2012 agreement with the Justice Department to fix faulty money-

laundering controls as part of a $1.9 billion deferred-prosecution agreement with DOJ, which

found that HSBC had allowed billions of dollars to be moved throughout its network in violation

of sanctions laws and anti-money-laundering statutes.” Exhibit A.

       7.      Plaintiffs also requested a fee waiver for this request. Exhibit A.

       8.      On July 29, 2019, DOJ sent an automated email to confirm the request submission

and assigned tracking number EOUSA-2019-003891 to the matter.

       9.      On August 15, 2019, DOJ granted the request for fee waiver. Exhibit B.

       10.     As the date of this filing, DOJ has not issued a determination and has produced no

records responsive to the request.

                               COUNT I – DOJ’S FOIA VIOLATION

       11.     The above paragraphs are incorporated herein.

       12.     DOJ is a federal agency and is subject to FOIA.

       13.     The requested records are not exempt under FOIA.

       14.     DOJ has refused to produce the requested materials in a timely manner.

WHEREFORE, Plaintiffs ask the Court to:

       i.      declare that DOJ has violated FOIA;


                                               -2-
             Case 1:19-cv-03192 Document 1 Filed 10/24/19 Page 3 of 3


      ii.     order DOJ to conduct a reasonable search for records and to produce the

              requested records;

      iii.    enjoin DOJ from withholding non-exempt public records under FOIA;

      iv.     award Plaintiffs attorneys’ fees and costs;

      v.      award such other relief the Court considers appropriate.


Dated: October 24, 2019


                                                    RESPECTFULLY SUBMITTED,

                                                    /s/ Matthew V. Topic

                                                    Attorney for Plaintiffs

                                                    Matthew Topic, IL0037
                                                    Joshua Burday, IL0042
                                                    Merrick Wayne, IL 0058
                                                    LOEVY & LOEVY
                                                    311 North Aberdeen, 3rd Floor
                                                    Chicago, IL 60607
                                                    312-243-5900
                                                    foia@loevy.com




                                              -3-
